UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6418


TORI NEAL, a/k/a Tory Nelson,

                Plaintiff - Appellant,

          v.

POLICE   OFFICER   ANNA  STERLING;       DURHAM   COUNTY    POLICE
DEPARTMENT; IBRIHIM WAHEED,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cv-00904-WO-LPA)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tori Neal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tori Neal appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 42

U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b) (2012)

and the order denying his Fed. R. Civ. P. 59(e) motion to alter

or amend the judgment.         We have reviewed the record and find no

reversible    error.       Accordingly,      we   deny   Neal’s    motion     for

appointment of counsel and affirm the district court’s orders.

Neal   v.   Sterling,    No.   1:13-cv-00904-WO-LPA      (M.D.N.C.      May   20,

2014 & Feb. 4, 2015).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this   court   and   argument    would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                       2